Exhibit 16.1 November 1, 2011 Office of the Chief Accountant Securities and Exchange Commission treet, N. E. Washington, D.C. 20549 Dear Commissioners: We have read the comments made by Heritage Oaks Bancorp, which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of Heritage Oaks Bancorp dated October 31, 2011, effective November 1, 2011, and are in agreement with those statements. Yours truly, /s/ Perry-Smith LLP Sacramento, California cc: Mr. Daniel O’Hare Audit Committee Chairperson Heritage Oaks Bancorp
